Citation Nr: 0921142	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Propriety of the severance of service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1942 to January 1946.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  

The record clearly shows that the RO granted service 
connection for the cause of the Veteran's death in a November 
2005 rating decision and that, later in December 2005, the RO 
proposed to sever this grant based on clear and unmistakable 
error.  The RO ultimately severed the grant in a March 2006 
rating decision.  The appellant appealed the severance, but 
during the course of the appeal she was only provided 
information regarding the underlying claim of service 
connection for the cause of the Veteran's death.  Therefore, 
as to the propriety of the severance of service connection of 
the cause of the Veteran's death, a remand is required to 
provide the appellant with notice of the laws and regulations 
governing severance.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 19.9, 
19.29, 19.31.
Moreover, in October 2004 the appellant was issued a letter 
providing Veterans Claims Assistance Act (VCAA) notice.  
However, review of review of that letter revealed it did not 
contain the specific notification required under 38 U.S.C.A. 
§ 5103, as interpreted by the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Hupp holds in the context of a 
claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Here, the appellant was not 
notified of the criteria for establishing an effective date 
of an award.  This notice deficiency should also be addressed 
on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the appellant a 
corrective notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the laws and 
regulations governing severance.  In 
addition, the notice letter must include 
the specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 
(2007).  The RO must also provide notice 
regarding the effective date of any award 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006). 

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO should readjudicate the 
claim in light of any additional evidence 
obtained.  If the benefit sought on appeal 
is not granted, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

